This is an action commenced in the superior court of Custer county by the defendant in error against the plaintiffs in error, which was tried by T.W. Jones, special judge, and judgment rendered in favor of the plaintiff. From this judgment the defendants appeal. The cause was filed in this court July 26, 1913, and on the 13th of September, 1915, submitted on the record. The plaintiffs in error have filed no brief, asked for no extension of time in which to file brief, and assigned no reason for their failure to do so.
Under these conditions the appeal will be considered as abandoned, and under rule 7 (38 Okla. vi, 137 P. ix) we recommend that the appeal be dismissed.
By the Court: It is so ordered. *Page 462